DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,703,047 to Painchaud et al. in view of U.S. PGPub 2016/0377806 by Ellis-Monaghan et al.
Regarding claim 6, Painchaud teaches a structure for an optical power splitter/combiner (light can travel both directions as shown in Fig. 26), the structure (Fig. 28) comprising: a first waveguide core (high index element 1 on highest of three rows, stacked in the z-axis, of an upper waveguide structure 124, see Fig. 28 reproduced below with additional annotations) including a first end surface (end 128b) and a first tapered section (curved and tapered section near the end 128b) that tapers toward the first end surface; 

    PNG
    media_image1.png
    485
    583
    media_image1.png
    Greyscale

a second waveguide core (a second high index element 2 on the highest row in Fig. 28) positioned adjacent to the first waveguide core, the second waveguide core including a second end (end 128b) surface and a second tapered section (curved and tapered section near the end 128b) that tapers toward the second end surface; and a third waveguide core (first waveguide 102 of a lower waveguiding structure 122) positioned in a different level (below the high index elements 132 as illustrated in Fig. 28) than the first waveguide core and the second waveguide core, the third waveguide core including a third end (end 126b) surface and a third tapered section (any section of the waveguide 102, since its longitudinally tapered portion 130 of the lower waveguiding structure 122 extends over its entire length, col. 10, lines 41-48) that tapers toward the third end surface (at the end 126b), and the third tapered section including a first portion laterally positioned between the first tapered section of the first waveguide core and the second tapered section of the second waveguide core (a section of the waveguide 102 that is disposed laterally, i.e., in the x-axis, between the first and second high index elements 1, 2 as illustrated in Fig. 28, and that overlaps the tapered and curved section of the high index elements 1, 2), wherein the third waveguide core is positioned above the first waveguide core and the second waveguide core (it is noted the term “above” is relative depending on from which direction the invention is viewed; alternately, since there are three layers of high index elements 132 in Fig. 28, the two outer high index elements on the lowest layer may be considered the first and second waveguide cores while one of the two inner high index elements may be considered the third waveguide, since the claim does not limit tapered section directions or interactions among the first, second, third waveguides).
Painchaud does not specify the third waveguide core comprises silicon nitride and the first waveguide core and the second waveguide core comprise single-crystal silicon.  Painchaud states that, depending on the application, each of the lower and upper waveguiding structures 122, 124 can be made of various materials including, but not limited to, silicon, silicon oxynitride, silicon oxide, silicon nitride, silicon carbide, indium phosphide, gallium arsenide, a polymer or a combination thereof (col. 10, lines 24-29).  Ellis-Monaghan explains the reason for using various materials for forming an optical coupler 132: “Some exemplary materials that can be used to form optical coupling devices herein include the SOI layer itself, silica (SiO.sub.2) on silicon, various polymers and compound semiconductor materials such as GaAs, InP, and GaN, monocrystalline silicon, polycrystalline silicon, amorphous silicon (a-Si), silicon nitride (SiN.sub.x), e.g., Si.sub.3N.sub.4, silicon oxy nitride (SiON), germanium, III-V compound semiconductors, II-VI compound semiconductors, IV-VI compound semiconductors, a chalcogenide such as arsenic selenide (As.sub.2Se.sub.3) or arsenic sulphide (As.sub.2S.sub.3) and germanium antimony sulphide (GeSbS), etc. These materials are generally capable of transmitting optical beams having wavelengths ranging from the UV/visible spectrum (200-750 nm) to near Infrared spectrum (750 nm-1650 nm).”  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentation to determine appropriate materials used to construct the first, second and third waveguides in Painchaud’s invention based on wavelength ranges of the desired application, as suggested by Ellis-Monaghan, as one of a finite number of predicted and identified solutions by Ellis-Monaghan, with reasonable expectation of success.
Regarding claim 22, Painchaud further teaches a dielectric layer (cladding 120 formed of silica, col. 9, lines 62-65) positioned (in the x- and z-axes direction, Fig. 28) in part between the third waveguide core and the first waveguide core and in part (in the x- and z-axes direction, Fig. 28) between the second waveguide core and the first waveguide core.
Regarding claim 23, Painchaud further teaches the first tapered section includes a portion that terminates at the first end surface (128b), the second tapered section includes a portion that terminates at the second end surface (128b), the first portion of the third tapered section terminates at the third end surface, and the first portion of the third tapered section is laterally positioned between the portion of the first tapered section and the portion of the second tapered section (a section of the waveguide 102 that is disposed laterally, i.e., in the x-axis, between the first and second high index elements 1, 2 as illustrated in Fig. 28, and that overlaps the tapered and curved section of the high index elements 1, 2).
Regarding claim 24, Painchaud further teaches the portion of the first tapered section and the portion of the second tapered section are symmetrically arranged relative to the first portion of the third tapered section (in the x-axis direction, Fig. 28).
Regarding claim 25, Painchaud further teaches the portion of the first tapered section and the portion of the second tapered section are asymmetrically arranged relative to the first portion of the third tapered section (in the x-axis direction, Fig. 28).
Claims 6, 14, 15, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,287,577 to Wong et al. (effectively filed on 06/20/2018)  in view of U.S. PGPub 2016/0377806 by Ellis-Monaghan et al.
Regarding claim 6, Wong teaches a structure for an optical power splitter (Figs. 6, 7b), the structure comprising: a first waveguide core (upper waveguide 118 of two multi-layer waveguides in Fig. 7b) including a first end surface (left end, Fig. 7bB) and a first tapered section (upper inverse taper 2, Fig. 7b) that tapers toward the first end surface; a second waveguide core (lower waveguide 118 of two multi-layer waveguides in Fig. 7b) positioned adjacent to the first waveguide core, the second waveguide core including a second end (left end, Fig. 7b) surface and a second tapered section (lower inverse taper 2, Fig. 7b) that tapers toward the second end surface; and a third waveguide core (single waveguide 108) positioned in a different level (between two multi-layer waveguides 118 of a structure 104 as illustrated in Fig. 6) than the first waveguide core and the second waveguide core, the third waveguide core including a third end (right end, Fig. 7b) surface and a third tapered section (inverse taper 1, Fig. 7b) that tapers toward the third end surface, and the third tapered section including a first portion laterally positioned between the first tapered section of the first waveguide core and the second tapered section of the second waveguide core (centrally disposed between the first and second high index elements as illustrated in Fig. 7b), wherein the third waveguide core is positioned above the first waveguide core and the second waveguide core (above the lower waveguide 118 of the structure 104).
Wong does not teach the third waveguide core comprises silicon nitride and the first waveguide core and the second waveguide core comprise single-crystal silicon.  Wong states that the multi-layer waveguide 118 are formed of a dielectric material of high dielectric constant, and the material of the layers of Multi-layer waveguide structure 104 and the single waveguide 108 are high refractive index and may or may not be the same (col. 4, lines 19-35).  Ellis-Monaghan explains the reason for using various materials for forming an optical coupler 132: “Some exemplary materials that can be used to form optical coupling devices herein include the SOI layer itself, silica (SiO.sub.2) on silicon, various polymers and compound semiconductor materials such as GaAs, InP, and GaN, monocrystalline silicon, polycrystalline silicon, amorphous silicon (a-Si), silicon nitride (SiN.sub.x), e.g., Si.sub.3N.sub.4, silicon oxy nitride (SiON), germanium, III-V compound semiconductors, II-VI compound semiconductors, IV-VI compound semiconductors, a chalcogenide such as arsenic selenide (As.sub.2Se.sub.3) or arsenic sulphide (As.sub.2S.sub.3) and germanium antimony sulphide (GeSbS), etc. These materials are generally capable of transmitting optical beams having wavelengths ranging from the UV/visible spectrum (200-750 nm) to near Infrared spectrum (750 nm-1650 nm).”  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentation to determine appropriate materials used to construct the first, second and third waveguides in Painchaud’s invention based on wavelength ranges of the desired application, as suggested by Ellis-Monaghan, as one of a finite number of predicted and identified solutions by Ellis-Monaghan, with reasonable expectation of success.
Regarding claim 21, Wong further teaches the first tapered section and the second tapered section each taper longitudinally in a first direction, and the third tapered section tapers longitudinally in a second direction opposite to the first direction (Fig. 7b).
Regarding claim 22, Wong further teaches a dielectric layer (lower refractive index material 120 having a relatively lower dielectric constant, col. 4, lines 18-19) positioned (vertically, Fig. 6) in part between the third waveguide core and the first waveguide core and in part (vertically, Fig. 6) between the second waveguide core and the first waveguide core.
Regarding claim 23, Wong the first tapered section includes a portion that terminates at the first end surface (left end portion of the inversed taper 2), the second tapered section includes a portion that terminates at the second end surface (left end portion of the inversed taper 2), the first portion of the third tapered section terminates at the third end surface, and the first portion of the third tapered section (partial portion of the inversed taper 1 that overlaps the inversed taper 2 as seen in Fig. 7b) is laterally positioned between the portion of the first tapered section and the portion of the second tapered section.
Regarding claim 24, Wong further teaches the portion of the first tapered section and the portion of the second tapered section are symmetrically arranged relative to the first portion of the third tapered section (Fig. 7b).
Regarding claim 25, Wong further teaches the portion of the first tapered section and the portion of the second tapered section are asymmetrically arranged relative to the first portion of the third tapered section (Fig. 7b).
Regarding claim 14, Wong teaches a method of forming a structure for an optical power splitter, the method comprising: forming a first waveguide core (upper waveguide 118 of two multi-layer waveguides in Fig. 7b) including a first end surface (left end, Fig. 7bB) and a first tapered section (upper inverse taper 2, Fig. 7b) that tapers toward the first end surface; forming a second waveguide core (lower waveguide 118 of two multi-layer waveguides in Fig. 7b) positioned adjacent to the first waveguide core, the second waveguide core including a second end (left end, Fig. 7b) surface and a second tapered section (lower inverse taper 2, Fig. 7b) that tapers toward the second end surface; and forming a third waveguide core (single waveguide 108) positioned in a different level (below the two upper waveguides 118 of a structure 104 as illustrated in Fig. 6) than the first waveguide core and the second waveguide core, the third waveguide core including a third end (right end, Fig. 7b) surface and a third tapered section (inverse taper 1, Fig. 7b) that tapers toward the third end surface, wherein the third tapered section including a first portion laterally positioned between the first tapered section of the first waveguide core and the second tapered section of the second waveguide core (centrally disposed between the first and second high index elements as illustrated in Fig. 7b), wherein the third waveguide core is positioned above the first waveguide core and the second waveguide core (below the upper waveguide 118 of the structure 104); and the third waveguide core is configured to transfer laser light to the first waveguide core and the second waveguide core with a first percentage transferred from the third waveguide core to the first waveguide core and a second percentage transferred from the third waveguide core to the second waveguide core (the light in the inversed taper 1 with expanded optical mode couples to the multi-layer waveguide 118 via evanescent field coupling and forms the large area optical mode when propagating in the Multi-layer waveguide structure 104, col. 5, lines 5-9). Since no specific percentages are claimed, any coupling from the taper 1 to the waveguides 118 meets the claimed limitations.
Wong does not teach the third waveguide core comprises silicon nitride and the first waveguide core and the second waveguide core comprise single-crystal silicon.  Wong states that the multi-layer waveguide 118 are formed of a dielectric material of high dielectric constant, and the material of the layers of Multi-layer waveguide structure 104 and the single waveguide 108 are high refractive index and may or may not be the same (col. 4, lines 19-35).  Ellis-Monaghan explains the reason for using various materials for forming an optical coupler 132: “Some exemplary materials that can be used to form optical coupling devices herein include the SOI layer itself, silica (SiO.sub.2) on silicon, various polymers and compound semiconductor materials such as GaAs, InP, and GaN, monocrystalline silicon, polycrystalline silicon, amorphous silicon (a-Si), silicon nitride (SiN.sub.x), e.g., Si.sub.3N.sub.4, silicon oxy nitride (SiON), germanium, III-V compound semiconductors, II-VI compound semiconductors, IV-VI compound semiconductors, a chalcogenide such as arsenic selenide (As.sub.2Se.sub.3) or arsenic sulphide (As.sub.2S.sub.3) and germanium antimony sulphide (GeSbS), etc. These materials are generally capable of transmitting optical beams having wavelengths ranging from the UV/visible spectrum (200-750 nm) to near Infrared spectrum (750 nm-1650 nm).”  It thus would have been obvious to one having ordinary skill in the art to perform routine experimentation to determine appropriate materials used to construct the first, second and third waveguides in Painchaud’s invention based on wavelength ranges of the desired application, as suggested by Ellis-Monaghan, as one of a finite number of predicted and identified solutions by Ellis-Monaghan, with reasonable expectation of success.
Regarding claim 15, Wong teaches the first tapered section and the second tapered section taper longitudinally in a first direction, and the third tapered section tapers longitudinally in a second direction opposite to the first direction (Fig. 7b).
Regarding claim 18, Wong further teaches depositing a dielectric layer (lower refractive index material 120 having a relatively lower dielectric constant, col. 4, lines 18-19) that is positioned in part (vertically, Fig. 6) between the third waveguide core and the first waveguide core and in part (vertically, Fig. 6) between the second waveguide core and the first waveguide core.
Regarding claim 19, Wong the first tapered section includes a portion that terminates at the first end surface (left end portion of the inversed taper 2), the second tapered section includes a portion that terminates at the second end surface (left end portion of the inversed taper 2), the portion of the third tapered section terminates at the third end surface, and the portion of the third tapered section (partial portion of the inversed taper 1 that overlaps the inversed taper 2 as seen in Fig. 7b) is laterally positioned between the portion of the first tapered section and the portion of the second tapered section.
Regarding claim 20, Wong further teaches forming a fourth waveguide core (one of two lower waveguides 118 in the Multi-layer waveguide structure 104, below the first waveguide core) including a fourth end (left end) surface and a fourth tapered section that tapers toward the fourth end surface (Fig. 7b), wherein the fourth tapered section is positioned adjacent (below, Fig. 6) to the first tapered section.
Allowable Subject Matter
Claims 1, 2, 7-13 are allowed.  Prior art of record fails to teach or suggest first and second divergent bends in the locations relative the tapered sections and end surfaces as claimed, when considered in view of the rest of the limitations of the claims.  US9703047, USPub20180067259,  USPub20210373243 disclose divergent waveguides but not the structures required by claim 1, nor do they offer a reasonable suggestion for modifying the prior art and arrive at the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20210373243 disclose a device with tapered and bent waveguides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883